380 F.2d 28
David OLNEY, Appellant,v.UNITED STATES of America, Appellee.
No. 21245.
United States Court of Appeals Ninth Circuit.
June 16, 1967.

Oscar D. Howlett, Portland, Or., for appellant.
Sidney I. Lezak, U. S. Atty., Charles H. Habernigg, Michael Morehouse, Asst. U. S. Attys., Portland, Or., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
Olney was convicted on nine counts involving the illegal possession and sale of narcotics. On appeal he claims that his Fourth Amendment rights were violated because a police officer overheard telephone conversations between himself and one Cartwright. Cartwright, a narcotics purchaser turned special employee (informant) for the Federal Bureau of Narcotics, gave the officer permission to listen to the conversations on his extension phone.


2
We find no merit to this appeal. Listening in on a telephone conversation on an extension phone with the consent of one party does not constitute a search prohibited by the Fourth Amendment. Olmstead v. United States, 277 U.S. 438, 48 S.Ct. 564, 72 L.Ed. 944. It is also established that this is not a prohibited interception within the meaning of 47 U.S.C. § 605. Rathun v. United States, 355 U.S. 107, 78 S.Ct. 161, 2 L.Ed. 2d 134.


3
Affirmed.